Fourth Court of Appeals
                                          San Antonio, Texas

                                     MEMORANDUM OPINION
                                              No. 04-16-00624-CR

                                           IN RE Juan ENRIQUEZ

                                       Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: November 23, 2016

PETITION FOR WRIT OF MANDAMUS DENIED

           On September 28, 2016, relator filed a petition for writ of mandamus. The court has

considered the petition and is of the opinion that relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

                                                           PER CURIAM

DO NOT PUBLISH




1
 This proceeding arises out of Cause No. 3862, styled The State of Texas v. Juan Enriquez, pending in the 81st Judicial
District Court, Karnes County, Texas, the Honorable Donna S. Rayes, presiding.